Citation Nr: 0830070	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an extra-schedular rating for digestive 
disability, presumed to be a duodenal ulcer and dumping 
syndrome, status-post vagotomy and pyloroplasty.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
March 1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In November 2006, a Deputy Vice Chairman 
at the Board granted the veteran's motion to advance the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).  

Later in November 2006, the Board remanded the veteran's 
claims then on appeal for additional development.  In August 
2007, following further development of the record, the 
Appeals Management Center (AMC) granted the veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
It also continued its denial of the veteran's claim for a 
rating higher than 60 percent for digestive disability, 
presumed to be a duodenal ulcer and dumping syndrome, status-
post vagotomy and pyloroplasty (digestive disability).  

In January 2008, the Board denied the veteran's claim for a 
rating higher than 60 percent for digestive disability.  
Although the grant of a TDIU by the AMC was recognition of a 
greater impact on employability than the schedular 60-percent 
rating contemplated, the TDIU was not made effective until 
May 8, 2007.  As a result, the Board remanded the issue of an 
extraschedular rating for digestive disability prior to May 
8, 2007.  See e. g., Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The AMC was instructed to refer the issue to VA 
Central Office for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  

In April 2008, the Director of VA's Compensation and Pension 
(C&P) Service rendered a finding that there was no basis for 
an extra-schedular evaluation in excess of the 60 percent 
rating for the veteran's service-connected digestive 
disability prior to May 8, 2007.  In May 2008, the AMC denied 
the veteran's claim for an extraschedular rating and returned 
this matter to the Board.  


FINDING OF FACT

The rating criteria reasonably describe the veteran's 
disability level and symptomatology; the schedular evaluation 
is not inadequate.  


CONCLUSION OF LAW

The criteria for an extraschedular rating have not been 
satisfied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board has considered the United States Court of Appeals 
for Veterans Claims (Court) holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
specified VA's duties with respect to notice for a claim for 
a rating increase.  The Board finds that in a claim for an 
extraschedular rating, however, the threshold question is 
whether the rating criteria reasonably describe the 
claimant's disability level and symptomatology and not 
whether the evidence demonstrates a worsening or increase in 
severity of a claimant's service-connected disability.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, as the claim 
on appeal involves only the issue of extraschedular 
consideration the Court's holding in Vazquez-Flores is not 
applicable.  

Otherwise, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through a notice letter in 
February 2008, the veteran received notice on what the 
evidence would need to show to substantiate her claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claim.  Otherwise, the 
veteran has been notified that the agency of original 
jurisdiction (AOJ) was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  She has also been requested to 
identify any medical providers from whom she wished the AOJ 
to obtain and consider evidence.  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of:  (1) the evidence that is 
needed to substantiate the claim, (2) the evidence, if any, 
to be obtained by VA, and (3) the evidence, if any, to be 
provided by the claimant.  38 C.F.R. § 3.159.  As indicated 
above, these requirements have been met in this case.  
Therefore, the Board finds that, "the appellant [was] 
provided the content-complying notice to which [she] [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Nothing about the evidence or any response to any 
piecemeal notice in this case suggests that the veteran's 
claim must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, 
identified VA treatment records have been associated with the 
claims file and the veteran has been afforded VA examinations 
that address her service-connected digestive disability.  
Otherwise, neither the veteran nor her representative has 
alleged that there are any outstanding medical records 
probative of the veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Board notes that the rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
disease and injuries encountered as a result of military 
service.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  38 C.F.R. § 4.1 (2007).

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14 (2007).  See 38 C.F.R. § 
4.113 (2007).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2007).

The veteran's primary symptoms associated with her service-
connected digestive disability are those of dumping syndrome 
and fecal incontinence.  The veteran's digestive disability 
is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7348 
for vagotomy with pyloroplasty or gastroenterostomy.  

The criteria under diagnostic code 7348 provide for no higher 
than a 40 percent evaluation.  A note to diagnostic code 7348 
reflects that dumping syndrome is to be rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  Under diagnostic code 7308 
for postgastrectomy syndromes, symptoms of nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a maximum rating of 60 percent.  Id.  A higher 
schedular rating is not assignable.  As noted above, the 
veteran is currently receiving a 60 percent rating for her 
service-connected digestive disability.  

In its January 2008 decision, the Board's analysis included 
consideration of whether the veteran's digestive disability 
warranted a higher rating under any other relevant diagnostic 
code.  The Board found that the veteran's digestive 
disability was not reflective of marginal (gastrojejunal) 
ulcer under diagnostic code 7306; cirrhosis of the liver, 
primary biliary cirrhosis, or cirrhotic phase of sclerosing 
cholangitis under diagnostic code 7312; or ulcerative colitis 
under diagnostic code 7323.  The Board also did not find that 
the veteran's digestive disability resulted in or was more 
analogous to copious and frequent fecal discharge (as 
contrasted with constant or frequent fecal discharge) to 
warrant a higher rating under diagnostic code 7330.  
Furthermore, the Board found that the disability did not 
result in complete loss of sphincter control or stricture of 
the anus and rectum requiring colostomy.  Thus, a higher 
rating under diagnostic code 7332 or diagnostic code 7333 was 
also not warranted.  

In April 2008, following the Board's referral of the 
veteran's claim to VA Central Office for consideration of an 
extraschedular evaluation, the Court issued Thun v. Peake.  
As noted above, in Thun the Court held that the threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for a 
particular service-connected disability are inadequate.  Id.  

In this regard, the Court noted that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, and no extraschedular referral is required.  Id.  
See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation at 38 C.F.R. § 3.321(b)(1) (e.g., marked 
interference with employment and/or frequent periods of 
hospitalization).  

With respect to her digestive disability, the veteran has 
reported experiencing bowel urgency.  As a result, she wears 
protective garments for fecal incontinence, restricts her 
diet, and limits her time away from her house due to fears of 
a fecal accident.  In this case, the Board finds that the 
rating criteria to evaluate diseases of the digestive system 
reasonably describe the veteran's disability level and 
symptomatology.  As noted above, a 60 percent rating is 
warranted under diagnostic code 7330 for constant or frequent 
fecal discharge, which the Board equates to bowel urgency or 
fecal incontinence.  The rating criteria also provide for a 
rating higher than 60 percent when the evidence demonstrates 
copious and frequent fecal discharge, complete loss of 
sphincter control, and/or stricture of the anus and rectum 
requiring colostomy.  As noted previously, in January 2008 
the Board considered the veteran's disability symptoms and 
determined that her digestive disability did not more nearly 
approximate copious and frequent fecal discharge, complete 
loss of sphincter control, and/or stricture of the anus and 
rectum requiring colostomy.  

Therefore, the Board finds that the rating criteria 
reasonably describe the level and symptomatology of the 
veteran's digestive disability, manifested predominantly by 
fecal incontinence.  As a result, the veteran's disability 
picture is contemplated by the rating schedule and the 
assigned schedular evaluation is adequate.  Thus, assignment 
of a higher rating for service connected digestive disability 
on an extraschedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 111.  


	(CONTINUED ON NEXT PAGE)


ORDER

An extraschedular rating for digestive disability, presumed 
to be a duodenal ulcer and dumping syndrome, status-post 
vagotomy and pyloroplasty, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


